Cooper, C. J.,
delivered the opinion of the court.
Complainant seeks by her bill the specific performance of an inseparable and indivisible contract entered into by the defendant, W. S. Barry. A part of the subject-matter of this contract (the Wilson land) has been by him conveyed, first to the complainant and then by a subsequent voluntary conveyance to his wife, the appellant. It is true this voluntary conveyance was executed before the contract was made of which specific performance is sought, and that the appellant is not a party to that contract, but she has at least the form of a conveyance to the whole interest, and is a necessary party to a suit to enforce the performance of the contract which covers the land. Under these circumstances the bill is not subject to exception for multifariousness. Story Eq. Pl. 278 ; Attorney General v. Corporation of Poole, 4 M. & C. 31; Inman v. Wearing, 3 De G. & S. 729; Campbell v. Mackay, 1 M. & C. 603; Taylor v. Smith, 54 Miss. 50.
It may be true that by reason of the contract between the complainant and defendant, W. S. Barry^Sf^may'not be entitled to a cancellation of the deed to the appellant beyond the undivided half interest in the property, but this will affect the extent of the decree which may be made on final hearing, and not the right of complainant to some relief.

Decree affirmed and appellant required to answer within thirty days afta' the mandate shall have been filed in the court below.